United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
COMMAND, Bremerton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1766
Issued: January 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 6, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated January 10 and February 22, 2008 finding that he
did not establish an injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merit and nonmerit issues of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained hypersensitivity pneumonitis due to employment-related exposures.
FACTUAL HISTORY
On September 26, 2007 appellant, then a 53-year-old safety and occupational health
manger, filed an occupational disease claim alleging that he developed hypersensitivity
pneumonitis due to employment exposures on August 31, 2007.
In a letter dated October 9, 2007, the Office requested additional factual and medical
evidence in support of appellant’s claim and allowed him 30 days for a response. On

October 18, 2007 appellant stated that his cubicle at work tested positive for mold spores and, on
August 31, 2007, he experienced tightening in his chest muscles and pain. He submitted an
emergency room diagnosis from Dr. Katherine Pryde of chest pain of undefined origin.
The employing establishment submitted a report on mold which found few spores and
well under the limits for health risks
By decision dated January 10, 2008, the Office accepted that the employment-related
exposures occurred but denied appellant’s claim finding that the medical evidence was not
sufficient to establish a diagnosed condition.
Appellant requested reconsideration on February 8, 2008. Dr. David Feig completed a
report on January 17, 2008 noting that appellant experienced chest discomfort and breathing
difficulties. Dr. Feig stated that appellant had profound nasal symptoms including sensitivities to
mold and dust mites. Dr. Caviness stated that appellant had time-related symptoms of allergies
with cough, chest tightening at his work site in the employing establishment which resolved
when appellant was not in that building.
By decision dated February 22, 2008, the Office reviewed appellant’s claim on the
merits.1
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of a disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.2
ANALYSIS
Appellant alleged that he developed hypersensitivity pneumonitis due to employment
exposures on August 31, 2007. He submitted documentation from the employing establishment
that there were low levels of mold in his workstation. Dr. Katherine Pryde diagnosed chest pain
of undefined origin. This statement is not sufficient to meet appellant’s burden of proof as
Dr. Pryde did not offer any opinion that appellant’s chest pain was related to his employment
exposure to mold.
1

The Board notes that although the Office stated that it had not reviewed the merits of appellant’s claim, in fact
the Office weighed the probative value of the evidence rather than just the relevance and so conducted a merit
review.
2

Solomon Polen, 51 ECAB 341, 343-44 (2000).

2

In a report dated January 17, 2008, Dr. David Feig stated that, appellant experienced
chest discomfort and breathing difficulties. He stated that appellant had profound nasal
symptoms including sensitivities to mold and dust mites. Dr. Feig did not describe appellant’s
employment exposures and did not offer any opinion of whether these exposures were sufficient
to cause appellant’s symptoms. He also failed to offer a clear diagnosis of appellant’s condition.
Due to these deficiencies, Dr. Feig’s report is not sufficient to establish that appellant developed
hypersensitivity pneumonitis due to employment exposures to mold.
Dr. Caviness stated that appellant had time-related symptoms of allergies with cough,
chest tightening at his work site in the employing establishment which resolved when appellant
was not in that building. A temporal relationship alone is insufficient to establish causal
relationship.3 Dr. Caviness did not indicate that he was aware of the amount of mold at the
employing establishment, did not offer a clear diagnosis and did not offer an opinion that
appellant’s employment-related exposures resulted in hypersensitivity pneumonitis.
CONCLUSION
The Board finds that appellant has not submitted sufficiently detailed medical evidence
based on a proper history of exposure to establish that he developed or aggravated a medical
condition due to his accepted employment-related exposures to mold.

3

Louis R. Blair, Jr., 54 ECAB 348, 350 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the February 22 and January 10, 2008 decisions of
the Office of Workers’ Compensation Programs’ are affirmed as modified.
Issued: January 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

